     6:18-cv-00394-SPS Document 40 Filed in ED/OK on 03/05/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA

AMY HILL, Guardian of the Person and                )
Estate of CHRISTIAN MICHAEL HILL,                   )
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  )       Case No. CIV-18-394-SPS
                                                    )
OKMULGEE COUNTY CRIMINAL                            )
JUSTICE AUTHORITY, et al                            )
                                                    )
                      Defendants.                   )

                        DEFENDANT AUTHORITY’S NOTICE
                   OF SUBPOENA DUCES TECUM TO NON-PARTIES

       Pursuant to Fed. R. Civ. P. 45 and LCvR 45.1, Defendant Okmulgee County Criminal

Justice Authority will issue the below listed subpoenas, copies of which are attached hereto. Once

they are issued, they will not have personal identifiers redacted, but the attached copies do have

them redacted. No testimony will be taken, and the entity to whom the subpoena is directed is

being ordered only to produce the documents or things for inspections and/or copying:


 NAME AND ADDRESS                                       DATE/TIME/PLACE
 Chickasaw Nation Medical Center                        March 19, 2019 at 5:00 p.m.
 Attn: Medical Records                                  Collins, Zorn & Wagner
 1921 Stonecipher Blvd                                  429 N.E. 50th Street
 Ada, OK 74820                                          Oklahoma City, OK 73105
 Fax# 580-421-4502

 Okmulgee County EMS                                    March 19, 2019 at 5:00 p.m.
 Attn: Medical Records                                  Collins, Zorn & Wagner
 1213 E 20th                                            429 N.E. 50th Street
 Okmulgee, OK 74447                                     Oklahoma City, OK 73105
 Fax# 918-756-8564
 St. Francis Hospital                                   March 19, 2019 at 5:00 p.m.
 Attn: Medical Records                                  Collins, Zorn & Wagner
 6161 S Yale                                            429 N.E. 50th Street
 Tulsa, OK 74136                                        Oklahoma City, OK 73105
 Fax# 918-494-1737
     6:18-cv-00394-SPS Document 40 Filed in ED/OK on 03/05/19 Page 2 of 3



 Muscogee (Creek) Nation Medical Center                 March 19, 2019 at 5:00 p.m.
 Attn: Medical Records                                  Collins, Zorn & Wagner
 1401 Morris Dr                                         429 N.E. 50th Street
 Okmulgee, OK 74447                                     Oklahoma City, OK 73105
 Fax #918-758-3158
 Air Evac Lifeteam                                      March 19, 2019 at 5:00 p.m.
 Attn: Medical Records                                  Collins, Zorn & Wagner
 1001 Boardwalk Springs Place, Ste 250                  429 N.E. 50th Street
 O’Fallon, MO 63368                                     Oklahoma City, OK 73105
 Fax# 686-503-2096


                                                    Respectfully submitted,

                                                    s/ Ambre C. Gooch
                                                    Ambre C. Gooch, OBA No. 16586
                                                    COLLINS, ZORN, & WAGNER, P.C.
                                                    429 N.E. 50th Street, Second Floor
                                                    Oklahoma City, OK 73105-1815
                                                    Telephone: (405) 524-2070
                                                    Facsimile: (405) 524-2078
                                                    E-mail: acg@czwlaw.com

                                                    ATTORNEY FOR DEFENDANTS
                                                    OKMULGEE COUNTY CRIMINAL
                                                    JUSTICE AUTHORITY, BOARD OF
                                                    COUNTY COMMISSIONERS OF
                                                    OKMULGEE COUNTY, SAM MCCOY,
                                                    RONALD SPEARS, AND GALIAN
                                                    MURPHY




                                CERTIFICATE OF SERVICE

        I hereby certify that on March 5, 2019, I electronically transmitted the attached document
to the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
Filing to the following ECF registrants:

       James E. Fraiser, electronic mail at: frasier@tulsa.com
       Steven R. Hickman
       George M. Miles, electronic mail at: gmiles@frasierlaw.com
       FRAISER, FRAISER & HICKMAN, LLP
       1700 Southwest Boulevard
       Tulsa, OK 74107


                                                2
6:18-cv-00394-SPS Document 40 Filed in ED/OK on 03/05/19 Page 3 of 3



 Attorneys for Plaintiff

 Jessica L. Dark, electronic mail at: jdark@piercecouch.com
 Robert S. Lafferrandre, electronic mail at: rlafferrandre@piercecouch.com
 Randall J. Wood, electronic mail at: rwood@piercecouch.com
 Pierce Couch Hendrickson
  Baysinger & Green, L.L.P.
 1109 North Francis Avenue
 Oklahoma City, OK 73106
 Attorney for Defendant Cody Francis

 James L. Gibbs, II, electronic mail at: jgibbs@gphglaw.com
 GOOLSBY, PROCTOR, HEFFNER & GIBBS, PC
 701 N. Broadway Avenue, Suite 400
 Oklahoma City, OK 73102-6006
 Attorney for Defendant Austin Gunter


                                             s/ Ambre C. Gooch
                                             Ambre C. Gooch




                                        3
